DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figures 2a-c are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3 and 11 are objected to because of the following informalities:  
Claim 3 at line 2 states “a gas laser” and is believed to more correctly state “the gas laser”.
Claim 11 at line 9 refers to “the optical element” which could become confusing based on the recitation of 2 different optical elements. It is suggested that the first optical element be given a label such as “first” to alleviate any confusion.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11, and all claims dependent therefrom, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 11 states in the last 3 lines that the controller adjusts the WDOE to provide a particular feedback beam at a controlled and stabilized wavelength. The originally filed specification at [0029] mentions this control, but gives no detail as to how the element is controlled to achieve the stated functionality. Therefore, the specification has not described how one of ordinary skill in the art would be able to make/use the claimed feature outlined in claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6 and 8 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Van Dijk (US 4847854).
With respect to claim 1, Van Dijk discloses an external optical feedback element (fig.1 OL1) for tuning an output beam of a gas laser (fig.1 LS) having a plurality of wavelengths (col.10 lines 28-30), comprising: a partially reflecting optical element (fig.1 OL1) positioned on a beam path of the output beam outside of an internal optical cavity of the gas laser (beam left of OL2, internal cavity of OL2/3); and a stage to support the optical element and adjust a rotation, a horizontal tilt angle, and a vertical tilt angle of the optical element with respect to the beam path of the output beam (fig.9, col.9 lines 50-55, can be considered the blazed gratings atop an underlying support substrate); wherein the output beam is partially reflected at the optical element and fed back into the internal optical cavity of the gas laser via the beam path (col.10 line 30, reflection ~95%), the intensity of the reflected beam varies for the plurality of wavelengths, the intensity of the reflected beam for each of the plurality of wavelengths is adjusted by changing the rotation, the horizontal tilt angle, and the vertical tilt angle of the optical element, and thereby a wavelength is selected at which the output beam is fed back into the internal 
With respect to claim 3, Van Dijk discloses a gas laser is a carbon dioxide laser (col.1 lines 53-55), and the plurality of wavelengths of the output beam of the gas laser is between 8.5 pm and 11.2pm (col.10 lines 28-30).
With respect to claim 6, Van Dijk discloses a method of tuning an output beam of a gas laser having a plurality of  wavelengths, comprising: a partially reflective optical element (fig.1 OL1, col.10 line 30, reflection ~95%) that is supported by a stage (fig.9, col.9 lines 50-55, can be considered the blazed gratings atop an underlying support substrate) and positioned on a beam path of the output beam (fig.1 left of OL2) outside of an internal optical cavity of the gas laser (fig.1 OL2/3); varying intensity of the reflected output beam for the plurality of wavelengths (col.10 lines 24-40, function of grating tuning); adjusting the intensity of the reflected output beam for each of the plurality of wavelengths by adjusting a rotation, a horizontal tilt angle, and a vertical tilt angle of the optical element with respect to the beam path of the output beam, thereby selecting a wavelength at which the output beam is fed back into the internal optical cavity of the gas laser; feeding back the reflected output beam at the selected wavelength into the internal optical cavity of the gas laser; and enhancing the output beam of the gas laser at the selected wavelength (col.10 lines 24-40, function of grating tuning).
With respect to claim 8, Van Dijk discloses the stage adjusts the rotation, the horizontal tilt angle, and the vertical tilt angle of the optical element with respect to the beam path of the output beam (fig.9, col.9 lines 50-55).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Dijk in view of Bobb et al. (US 4438517).
With respect to claim 2, Van Dijk teaches the device outlined above, but does not teach a transparent optic is used with a dielectric coating that provides reflectivity varying with wavelengths. Bobb teaches a laser device including a frequency selective element (fig.3 #18) which is varied via tilting and is of a transparent optic with a dielectric coating (col.2 lines 49-55) with a trailing reflector (fig.3 #23). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a dielectric coated transparent optic  with a trailing reflector in place of the reflective optic of Van Dijk as an alternate means of selecting the desired wavelength in an angle tuned system further allowing for a varied manufacturing (coating vs. grating creation).
Claim 7 is rejected for the same reasons outlined in the rejection of claim 2 above, noting the optical element of Bobb comprises a dielectric coating that provides reflectivity varying with wavelengths (see Bobb fig.2a/b).
Claim 10 is rejected for the same reasons outlined in the rejection of claim 2 above, noting the use of the trailing mirror.
s 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Dijk  in view of Chee et al. (US 5046184).
With respect to claim 4, Van Dijk teaches the device outlined above, but does not teach a beam splitter that splits the output beam of the gas laser into a transmitted beam path and a reflected beam path, wherein the optical element, supported by the stage, is positioned on the reflected beam path, the stage adjusts rotation, horizontal tilt angle, and vertical tilt angle of the optical element with respect to the reflected beam path, and the output beam is partially reflected at the optical element and fed into the internal optical cavity of the gas laser via the reflected beam path, the beam splitter, and the beam path. Chee teaches a laser system which includes a similar cavity (fig.1 #14/16) with a separate reflecting means (fig.1 #22) on a reflection path from a beam splitter (fig.1 #20). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to rearrange the system of Van Dijk to make use the beam splitter type system of Chee (the grating OL1 taking the place of reflector #22 of Chee) as a means of providing the feedback on the alternate side of the laser device (right vs left) while still enabling the use of the components on the right side via the transmitted beam to allow for a desired architecture/footprint of the laser system.
Claim 9 is rejected for the same reasons outlined in the rejection of claim 4 above.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Dijk  in view of Chee and Bobb.
With respect to claim 5, Van Dijk as modified by Chee teaches the device outlined above (see claim 4), but does not teach a mirror on the reflected beam path, wherein a portion of the output beam transmitted through the optical element reflects back on the reflected beam path. Bobb teaches a laser device including a frequency selective element (fig.3 #18) which is varied via tilting and is of a transparent optic with a dielectric coating (col.2 lines 49-55) with a trailing reflector (fig.3 #23). It would Note this combination provides for the trailing reflector to be in place following the transmissive dielectrically coated element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828